DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-10, 13-18, and 20-23 of copending Application No. 16/623,947 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims each and every particular of the instant claims identified above.
Claim#
Ref. Claim
Claimed features in common
1, 4-6
1
Support, leadscrew, first axis, guide, 1st & 2nd forces, motor, shuttle, coaxial axes of guide/support with first axis.
2
2
Support is hollow, leadscrew inside support
3
3
An opening along portion of length of support
7
9
Guide and longitudinal axis of support coaxial
8
10
Controller, position sensor, 1st & 2nd partitions
10
13
1st guide portion rigid & 2nd guide portion rotatable
11
14
Load sensor within 1st portion, controller
12
15
Metering sensor measures rotation, controller
13, 16
16
Level wind, elongate support, leadscrew, guide, motor 1st force, shuttle, winch, tension member, second force.
14
17
1st portion rigid, 2nd portion rotatable, load sensor, controller
15
18
2nd longitudinal axis and guide coaxial
17
20
Support coaxial with 1st longitudinal axis
18
21
Guide supported by leadscrew, 1st force drives guide
19
22
Guide surrounds leadscrew, coaxial with 1st axis 
20
23
1st portion, 2nd portion rotatable with 1st portion


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “226” has been used to designate both shuttle and nut.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 204b, 206b,211, 212, 213, 214, 216, 218.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: motor 224 (i.e. numeral 224 shown in figure 13 is not a motor), sled section 254, controller 264, load-supporting leadscrew 208B, guide 2010B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

It is further noted that various mentions of figures 12 and 13 in the written disclosure to not match the correct drawing numbers in the figures (e.g. paragraph 161 discusses the details of figure 12 but calls it figure 13).

Claim Objections
Claims 1, 8, 10, and 14 are objected to because of the following informalities:  (in claim 1) “a shuttle connected [to] said guide” and (in claim 8) “wherein said controller [is] configured to” appear to contain typographical errors.  Claims 10 and 14 recite “rotatatably,” which appears to be a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the winch drum,” which lacks antecedent basis.
Claim 9 recites “the system contains no additional supports,” which is not clear in light of the specification.  For example, figure 2 and figure 13 show the winch has supports for holding up the drum, etc.  How would the components of the invention stand up without additional supports?

The claims are treated as best understood below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-10, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,435,447 (hereinafter “Coats”).
Regarding claim 1 Coats discloses a level wind system for a winch, comprising:
an elongate support (track 100);
a leadscrew (112) having a longitudinal axis which defines a first axis;
a guide (G, see annotated figure below) substantially supported by said support (100), adapted to (i) move along said support (100), (ii) receive a tension member (20), said tension member (20) having a first force and (iii) to transfer said first force to said support (100);

    PNG
    media_image1.png
    545
    698
    media_image1.png
    Greyscale

Coats, Annotated Figure 2
a motor (column 4 lines 16-18) connected to said leadscrew (112) and adapted to apply a second force onto said leadscrew (112); and
a shuttle (128) connected said guide (G) and leadscrew (112), and adapted to move along said leadscrew (112) parallel to said first axis in response to said second force; and
wherein said support (100) is positioned substantially between said leadscrew (112) and said guide (G).
Regarding claim 2 Coats discloses the above level wind system, and further discloses wherein said support (100) is substantially hollow (i.e. there is an empty volume between the rails); and wherein said leadscrew (112) is interior of said support (100).
Regarding claim 3 Coats discloses the above level wind system, and further discloses wherein said support (100) comprises an opening (i.e. there is space between the rails) along at least a portion of the support’s (100) longitudinal length, wherein said shuttle (128) connects said guide (G) through said opening (see figure 3).
Regarding claim 4 Coats discloses the above level wind system, and further discloses wherein said support (100) is coaxial with said first axis (axis of 112).
Regarding claims 5-6 Coats discloses the above level wind system, and further discloses wherein said guide (G) is coaxial with (i.e. shares at least one axis with) said first axis.
Regarding claim 7 Coats discloses the above level wind system, and further discloses wherein said support (100) has a longitudinal axis, which defines a second axis, and said guide (G) is coaxial with (i.e. shares at least one axis with) said second axis.
Regarding claim 9 Coats discloses the above level wind system, and further discloses wherein the system contains no additional supports [which are identical to the elongate support].
Regarding claim 10 Coats discloses the above level wind system, and further discloses wherein said guide (G) comprises a first (120) and a second (130) portion, said first portion (120) being rigidly connected to said shuttle (128) and said second portion (130) is rotatatably connected to said first portion (120).
Regarding claim 13 Coats discloses a method of level winding a tension member (20) about a winch, comprising the steps:
(a) selecting a level wind system comprising an elongate support (100), a leadscrew (112) having a first longitudinal axis, a guide (G, see annotated figure below) substantially supported by said support (100), a motor (column 4 lines 16-18) connected to said leadscrew (112), adapted to apply a first force onto said leadscrew (112), and a shuttle (128) connected to said guide (G) and said leadscrew (112), wherein said shuttle (128) is adapted to move along said leadscrew (112) parallel to said first axis in response to said first force;

    PNG
    media_image1.png
    545
    698
    media_image1.png
    Greyscale

Coats, Annotated Figure 2
(b) mounting said level wind system to a winch (14);
(c) applying a tension member (20) to said guide (G);
(d) operating said winch (14) to spool said tension member (20), wherein said tension member (20) applies a second force to said guide (G) and said guide (G) transfers said second force to said support (100).
Regarding claim 15 Coats discloses the above method, and further discloses wherein said support (100) has a second longitudinal axis and said guide (G) is coaxial with (i.e. shares at least one common axis with) said second longitudinal axis.
Regarding claim 16 Coats discloses the above method, and further discloses wherein said support (100) is substantially hollow (i.e. empty volume between rails), and wherein said leadscrew (112) is interior of said support (100).
Regarding claim 17 Coats discloses the above method, and further discloses wherein said support (100) is coaxial with (i.e. shares at least one common axis with) said first longitudinal axis.


Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,010,916 (hereinafter “Swain”).
Regarding claim 18 Swain discloses a level wind system for a winch, comprising: a leadscrew (24) having a longitudinal axis which defines a first axis; and a guide (23) substantially supported by said leadscrew (24), adapted to (i) move along said leadscrew (23), (ii) receive a tension member (16), said tension member (16) having a first force and (iii) to transfer said first force to said leadscrew (24); and wherein said first force drives said guide (23) along said leadscrew (24) parallel to said first axis (column 2 lines 37-41).
Regarding claim 19 Swain discloses the above method, and further discloses wherein said guide (23) surrounds said leadscrew (24) and said guide (23) is coaxial with said first axis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Coats in view of US Patent No. 4,492,363 (hereinafter “Niskin”).
Regarding claim 12 Coats discloses the above level wind system, but fails to teach the metering sensor and controller as set forth in claim 12.  Niskin teaches a similar rotatable guide (22) for receiving a tension member (36), the guide (22) having a rotatable second portion (see figure 3).  Niskin further teaches a metering sensor (38/38a); and a controller (column 3 lines 15-18); wherein said metering sensor (38/38a) measures a rotation rate (column 3 lines 3-12) of said second portion and directs said measurement to said controller (column 3 lines 15-18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the speed sensor and readout consul of Niskin to the guide of Coats in order to monitor the speed of the guide and associated tension member.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Swain in view of the admitted prior art (see instant paragraph 161).
Regarding claim 20 Swain discloses the above method, and further discloses wherein said guide (23) further comprises a first portion (“dog or peg” column 2 lines 35-37) and a second (outer) portion, but fails to disclose the second portion being rotatable relative to the first.  Applicant admits (see paragraph 161) “The transmission mechanism 229 may be any suitable mechanism as known in the art, including a worm gear, a worm drive, a spur gear, or the like” (emphasis added).  The Office confirms this position, as mechanical advantage is well known to those of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the guide/leadscrew connection of Swain with any mechanical ratio, including one with the second portion rotating relative to the first portion, in order to have even winding of the chosen diameter of cable.

Allowable Subject Matter
Claims 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to anticipate or make obvious the entire combination of claim recitations set forth by claims 11 and 14.  Specifically, the load sensor within the first portion of a guide supported by a support and moved by a leadscrew.  It is noted that Coats teaches the limitations as described above, but fails to teach the load sensor within the first portion. US 3,827,514 shows a load sensor (34-37, see column 5 lines 30-34) within a first portion (see figure 2), but would destroy the function of Coats if added to the guide thereof.  Furthermore, Coats does not teach the limitations of claim 1.
The prior art of record fails to anticipate or make obvious the entire combination of claim recitations set forth by claim 8.  Specifically, claim 8 requires a guide substantially supported by said support, adapted to (i) move along said support, (ii) receive a tension member, said tension member having a first force and (iii) to transfer said first force to said support; and a controller and a position sensor, wherein said controller [is] configured to assign at least a first and a second partition to the lateral length of the winch drum.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such references show various forms of apparatus which comprise at least one similar feature to the present application.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/N.L.A/           Examiner, Art Unit 3654                                                  

/SANG K KIM/           Primary Examiner, Art Unit 3654